Exhibit 10.1
 
TRANSACTION AGREEMENT


              This Transaction Agreement (this “Agreement”) is made and entered
into effective as of the 12th day of April 2011 (the “Effective  Date”) by and
among AG Worldwide, LLC, a Nevada limited liability company (“AG Worldwide”),
Cyrano Partners, LLC, a Nevada limited liability company (“Cyrano”) on the one
hand and AeroGrow International, Inc., a Nevada corporation (“AII”) on the other
hand.


BACKGROUND
 
    A.  AII is the manufacturer and seller of, and owns the intellectual
property relating to, a product known as the “AeroGarden,” an aeroponic
garden.  Cyrano is a company with significant experience in, knowledge of, and
contacts associated with, multi-level marketing activities.


           B.  Cyrano and AII have negotiated and agreed upon the terms of a
joint venture transaction (the “Joint Venture Transaction”) to be reflected in
the joint ownership by AII and Cyrano (along with an investor group and other
related parties) of AG Worldwide organized on March 24, 2011 (“AG Worldwide”).
Through AG Worldwide the parties intend to expand and grow the former business
of AII involving the sale of the AII aeroponic indoor gardens and related and
associated items (collectively, the “AeroGrow Products”). The Joint Venture
cannot be fully consummated, however, until the following conditions (which
conditions are collectively hereinafter referred to as the “Conditions
Precedent” and in the singular as a “Condition Precedent.”


1.  
AII must receive approvals from its creditors to release liens which such
creditors have in the AII assets (the “Creditor Approval Condition”);



2.  
AII must receive approvals from its shareholders approving AII’s action in
entering into the Joint Venture Transaction and transferring substantially all
of its asset to AG Worldwide (the “Shareholder Approval Condition”);



3.  
An “Information Statement” to be submitted to the Securities and Exchange
Commission (the “SEC”) must have become effective (the “SEC Compliance
Condition”); and



4.  
AG Worldwide must have obtained at least $3,000,000 in investment funds as a
contribution to the capital of AG Worldwide (the “Capital Condition”).



           C.  Pending the fulfillment of the Conditions Precedent, the parties
have initiated a first step in the Joint Venture by executing and delivering the
“Distributor and License Agreement” in the form set forth in Exhibit A
attached.    Pursuant to the Distributor and License Agreement AG Worldwide,
while owned solely by Cyrano (and any investors who may in the interim invest in
AG Worldwide), shall commence distribution of the AeroGrow Products through a
multi-level marketing system (the “MLM Downline”) developed by Cyrano.
 
   D.  The parties have reached agreement with respect to other documents
necessary and desirable to consummate the Joint Venture Transaction and desire
to enter into this Agreement for purposes of creating mutually binding
obligations with respect to the execution and delivery of certain documents and
agreements upon the fulfillment of the Conditions Precedent.  The documents (the
“Transaction Documents”) to be executed and delivered are as follows:


1.  
The Operating Agreement (the “Operating Agreement”) of AG Worldwide, LLC in the
form attached as Exhibit B to be executed by Cyrano and AII (and other parties
referenced therein).

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
2.  
A Promissory Note (the “Note”) in the form attached as Exhibit C to be executed
by AG Worldwide.



3.  
A Security Agreement (the “Security Agreement”) providing for collateral
securing the payment of the Note in the form attached as Exhibit D to be
executed by AG Worldwide.



4.  
Other ancillary agreements (the “Ancillary Agreements”) referenced in and
attached to the Operating Agreement to be executed by the applicable signatory
identified in such attachments.

           
The parties hereto, intending to be legally bound and for good and valuable
consideration (including, without limitation, the mutual covenants and promises
contained herein), receipt of which is hereby acknowledged, hereby agree as
follows:
 
    Section 1.  AII Covenants Relating to Conditions Precedents.   AII covenants
and agrees as follows:


                      1.1  Creditor Approval Condition.  AII shall utilize its
reasonable best efforts to cause the Creditor Approval Condition to be met on or
before April 30, 2011.    AII shall provide to Cyrano promptly upon receipt
copies of all documents and agreements and other related information relating to
AII meeting the Creditor Approval Condition.


                      1.2  Shareholder Approval Condition.  AII shall utilize
its reasonable best efforts to cause the Shareholder Approval Condition to be
met on or before April 15, 2011.  AII shall provide to Cyrano promptly upon
receipt copies of all documents and agreements and other related information
relating to AII meeting the Shareholder Approval Condition.


                      1.3  Information Statement.  AII shall use its reasonable
best efforts to cause the necessary “Information Statement” to be filed with the
SEC on or before April 30, 2011.  AII shall provide to Cyrano a draft copy of
the Information Statement three days prior to filing with the SEC and permit
Cyrano to make comments thereon.   Promptly upon filing the Information
Statement with the SEC AII shall provide Cyrano with a copy of the Information
Statement as filed.  AII shall communicate on a regular basis with Cyrano as to
the status of the Information Statement.


                      1.4  SEC Compliance Condition.  AII shall use its
reasonable best efforts to cause the SEC Compliance Condition to be fulfilled as
soon as possible and shall notify Cyrano immediately upon the Information
Statement becoming effective.


                      1.5  Assistance With Respect to Capital Condition.  AII
shall use its reasonable best efforts to assist AG Worldwide and Cyrano to cause
the Capital Condition to be met on or before June 30, 2011.  This assistance
includes, but is not limited to, AII’s cooperation with all reasonable requests
for, or associated with, due diligence made by any potential investor identified
by AG Worldwide and Cyrano, which cooperation includes, but is not limited to,
(a) providing requested financial and operational information to such potential
investors, and (b) reasonably accommodating an inspection by such investor of
AII’s physical facilities.
 
    Section 2.  AG Worldwide and Cyrano Covenants.  AG Worldwide and Cyrano
covenant and agree to use their respective and joint reasonable best efforts to
cause the Capital Condition to be met on or before June 30, 2011.  AG Worldwide
and Cyrano shall communicate on a regular basis with AII as to the status of
meeting the Capital Condition.  AG Worldwide and Cyrano shall utilize reasonable
best efforts to develop and build an MLM Downline with respect to the sale of
the AeroGrow Products.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
    Section 3.  Legal Status of Parties Obligations to Meet Conditions
Precedent.   None of the parties hereto are guaranteeing that the respective
Conditions Precedent for which each of such parties is responsible shall be
met.  Each of the parties is obligated to use its respective reasonable best
efforts to cause the Conditions Precedent for which each party is responsible to
be met, but the failure to cause such Conditions Precedent to occur shall not be
a breach of this Agreement so long as a party uses its reasonable best efforts
to cause compliance with the applicable Conditions Precedent to occur.
   
    Section 4.  Agreement to Execute the Joint Venture Transaction
Documents.  Subject to the provisions of Section 5 below, upon the occurrence of
all of the Condition Precedents each of Cyrano and AII agrees to execute and
deliver the Operating Agreement substantially in the form attached to this
Agreement, AG Worldwide agrees to execute and deliver the Note and the Security
Agreement and, as applicable, each of AG Worldwide, Cyrano and AII agrees to
execute and deliver the Ancillary Documents.
 
    Section 5.  Potential Modification of Transaction Documents.  Each of the
parties agrees and acknowledges that in today’s business and investment climate
it may not be reasonably possible to comply with certain of the conditions,
namely the Creditor Compliance Condition and the Capital Condition, given the
terms and provisions of the Transaction Documents.  If necessary in light of
negotiations with creditors or potential investors, the parties agree to discuss
in good faith the desirability of amending or modifying the Transaction
Documents, or any of them, in order to assist in meeting the Creditor Compliance
Condition and/or the Capital Condition.  Notwithstanding the foregoing, no party
shall be required materially to amend or modify the Transaction Documents to
achieve these objectives but the parties may mutually and voluntarily agree to
modifications for the purposes described in this Section 5.Each of Cyrano and
AII shall have the right to approve the terms of any investment by any third
party.
 
    Section 6.  AII Representations.  AII represents and warrants that it has
full corporate power and authority to enter into this Agreement, that all
corporate approvals necessary to authorize the execution and delivery of this
Agreement have been obtained, that no consent or approval of any other party or
government is required for AII to enter into this Agreement and that this
Agreement is legally binding on AII in accordance with its terms.
   
    Section 7.  Cyrano Representations.  Cyrano represents and warrants that it
has full limited liability company power and authority to enter into this
Agreement, that all limited liability company approvals necessary to authorize
its execution and delivery of this Agreement have been obtained, that no consent
or approval of any other party or government is required for Cyrano to enter
into this Agreement and that this Agreement is legally binding on Cyrano in
accordance with its terms.
 
    Section 8.  AG Worldwide Representations.  AG Worldwide represents and
warrants that it has full limited liability company power and authority to enter
into this Agreement, that all limited liability company approvals necessary to
authorize its execution and delivery of this Agreement have been obtained, that
no consent or approval of any other party or government is required for AG
Worldwide to enter into this Agreement and that this Agreement is legally
binding on AG Worldwide in accordance with its terms.
 
    Section 9.  Termination.  Notwithstanding anything else herein to the
contrary: (a) other than in connection with AII’s pursuit of the Shareholder
Approval, in conformity with any regulatory rules or requirements, no party
hereto shall disseminate any public information regarding this Agreement, any of
the Transaction Documents, or the transactions contemplated herein without the
express, written approval of Cyrano and AII on or before that date when the
Creditor Approval Condition is met; (b) no party or member of the MLM Downline
shall be released from any nondisclosure requirement on or before that date when
the Creditor Approval Condition is met; (c) Cyrano shall have the right to defer
the Go Live Date (as defined in Section 4 of the Distributor and License
Agreement) until such time as the Creditor Approval Condition has been met; and
(d) Cyrano shall have the right to (i) terminate, or (ii) defer its decision to
terminate on an open-ended basis such that it may at any time thereafter choose
to terminate, this Agreement and any and all obligations of AG Worldwide and
Cyrano arising in connection with this Agreement, the Distributor and License
Agreement, or any other of the Transaction Documents at any time after May 10,
2011, in Cyrano’s sole discretion, if the Creditor Approval Condition has not
been met by May 10, 2011.  Cyrano shall give notice of any decision to defer or
extend time periods under this Agreement in writing to AII.
 
 
 
3

--------------------------------------------------------------------------------

 
   
 
    Section 10.  Miscellaneous.
 
       10.1  Effect of Headings; Schedules.  The subject headings of the
sections of this agreement are included for purposes of convenience only and
shall not affect the construction or interpretation of any of its
provisions.  All schedules to this agreement are incorporated into this
agreement in their entirety.
 
       10.2  Entire Agreement; Modification; Waiver.  This agreement constitutes
the entire agreement between the parties pertaining to the subject matter
contained in this agreement, except for the other agreements referenced in this
agreement.  This agreement supersedes all prior and contemporaneous agreements
(other than those entered into in writing simultaneously with this agreement)
and all prior and contemporaneous representations and understandings of the
parties.  No supplement, modification or amendment of this agreement shall be
binding unless executed in writing by all the parties.  No waiver of any of the
provisions of this agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
party making the waiver.
 
       10.3  Counterparts.  This agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
       10.4  Successors and Assigns.  This agreement shall be binding upon and
inure to the benefit of the parties and their respective legal representatives,
successors, and assigns.
 
       10.5  Notices.  All notices, requests, demands, and other communications
under this agreement shall be in writing and shall be deemed to have been duly
given on the date of delivery if delivered personally on the parties to whom
notice is to be given, or on the third day after mailing if mailed to the party
to whom notice is to be given, by first class mail, postage prepaid, and
properly addressed at the address shown on the signature page of this
agreement.  Any party may change its address for purposes of this paragraph by
giving the other party written notice of the new address in the manner set forth
above.
 
       10.6  Governing Law.  This agreement shall be governed by and construed
in accordance with the laws of the State of Nevada.
 
       10.7  Severability.  Each term, covenant, condition or provision of this
agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be held by a court of
competent jurisdiction to be invalid, the remaining provisions shall remain
valid and shall continue in full force and effect.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
       10.8  Necessary Acts.  Each party to this agreement agrees to perform any
further acts and execute and deliver any further documents that may be
reasonably necessary to carry out the provisions of this agreement.
 
       10.9  Attorneys’ Fees.  If either party commences or is made a party to
any litigation, arbitration, mediation or other judicial or administrative
proceeding ("proceeding") to enforce, interpret or obtain a declaration of
rights under this agreement, the prevailing party in such proceeding shall be
entitled to recover from the other party all attorneys’ fees, costs (whether
otherwise taxable or recoverable) and expenses incurred in connection with such
proceeding or any appeal or enforcement of any judgment obtained in any such
proceeding, including, without limitation, fees incurred in connection with
post-judgment motions, contempt proceedings, garnishment, levy, debtor and third
party examinations, discovery and bankruptcy litigation.  Any judgment or order
entered in any proceeding shall contain a specific provision providing for the
recovery of attorneys' fees and costs incurred in enforcing such judgment or
order.  This attorneys' fees provision is intended to be severable from the
other provisions of this agreement, shall survive any judgment or order entered
in any proceeding, and shall not be deemed merged into any such judgment or
order.
 
       10.10  Construction.  This Agreement has been negotiated at arm’s length,
and each party has been provided the opportunity to be represented by legal
counsel, and to the extent it has desired to do so, each party has consulted
with legal counsel with respect to this agreement.  Accordingly, any rule of law
or legal decision that would require interpretation of any ambiguities in this
agreement against the party drafting it is not applicable and is waived.  The
provisions of this Agreement shall be interpreted in a reasonable manner to
effect the purpose of the parties and this Agreement.
 
       10.11  Reimbursement of Transaction Costs.  Upon the consummation of the
Joint Venture, AG Worldwide will reimburse both Cyrano and AII for the following
fees and costs incurred in connection with the creation of the Joint Venture:
(a) legal fees, provided that AG Worldwide shall not reimburse AII for any legal
fees in excess of $25,000 that are incurred in connection with, or relate to,
compliance with Securities and Exchange Commission laws, rules, or regulations;
(b) software development costs incurred by Cyrano in connection with the
development of an order and payment processing system by InfoTrax Systems, L.C.;
and (c) conference expenses incurred by AII relating to distributor meetings.
 
       10.12  Evidence of Approvals.  AII agrees that it will provide to AG
Worldwide and Cyrano, promptly upon receipt of the same, evidence that Creditor
Approval Condition has been met and evidence that the Shareholder Approval
Condition has been met.






 
[THIS SPACE INTENTIONALLY LEFT BLANK]


 
 
 
5

--------------------------------------------------------------------------------

 


 
In witness whereof, this Transaction Agreement is executed and delivered
effective as of the Effective Date set forth above.


 
AII:

 
 
             AeroGrown International, Inc.
              /s/ J. Michael Wolfe      
By:  J. Michael Wolfe
     
Its:  President and CEO
         






 
AG Worldwide:

 
             
             AG Worldwide, LLC
              /s/ Melyn Campbell      
By:  Melyn Campbell
     
Its:  Manager
         



 
 
 
Cyrano:

 
 
             Cyrano Partners, LLC
              /s/ Melyn Campbell      
By:  Melyn Campbell
     
Its:  Manager
         


 
6

--------------------------------------------------------------------------------

 